 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                    United States District Court
 9                    Central District of California
10
11   JT LEGAL GROUP, APC,             Case No. 2:19-cv-10361-ODW (PLAx)
12                   Plaintiff,       JUDGMENT
13        v.
14   KASHANI LAW, P.C., et al.,
15                   Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
 1        Pursuant to the Court’s Order Granting in Part Defendants’ Motion for
 2   Summary Judgment, it is hereby ORDERED, ADJUDGED, AND DECREED that:
 3
 4             1.    Judgement is entered for Defendants on Plaintiff’s claim for
 5                   violation of the Stored Communications Act;
 6             2.    Plaintiff shall take nothing by way of its Stored Communications
 7                   Act claim;
 8             3.    The Court REMANDS this action to the Superior Court of
 9                   California, County of Los Angeles, Stanley Mosk Courthouse, 111
10                   N. Hill Street, Los Angeles, California 90012, Case Number
11                   19STCV43351.
12             4.    The Clerk of the Court shall close this case.
13
14        IT IS SO ORDERED.
15
16        June 30, 2021
17
18                            ____________________________________
19                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                             2
